CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3a:
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise issues that would require further search and or consideration. Specifically, Applicant has amended claim 1 in such a way that would require, at the very least, a reconsideration of new combinations created by the proposed amendments and the claims dependent therefrom; furthermore, a substantial reformatting of the prior art rejection is necessitated by the amendment. Additionally, newly added claims 23-26 require a further consideration of the prior art and/or a novel search for the new limitations.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive. Broadly, Applicant’s arguments are drawn to the combination of Krawinkel et al. (US 2014/0024756 A1) (Krawinkel) with Khandpur et al. (US 2003/0082362 A1) (Khandpur). Applicant contends that the proposed combination does not meet the limitations of the 
	Applicant’s argument is unpersuasive. It is recognized that claim 1 recites the limitation “at least one layer SK1 of a self-adhesive composition consisting of…” in line 1. However, this limitation is construed as the self-adhesive composition consisting only of those constituents recited and omitting all others not. Furthermore, the claim also recites a “pressure-sensitive adhesive strip containing…” in line 1. Therefore, the presence of polyarylene oxide is not omitted from the entire pressure-sensitive adhesive strip, and it is not clear that the polyarylene oxide of Khandpur is a component of the self-adhesive composition, and the Examiner takes the position that the polyarylene oxide is an aide to the vinyl aromatic block copolymer, tackifying resin and one or more additives. Furthermore, it is not clear that the polyarylene oxide of Khandpur is excluded from the scope of the optional additives, particularly the broadly claimed “processing auxiliaries”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1796                                                                                                                            





/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/25/21